852 F.2d 569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James CARPENTER, Defendant-Appellant.
No. 87-2177.
United States Court of Appeals, Sixth Circuit.
May 24, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
Defendant moves the Court for an order remanding this matter to the district court for the limited purpose of considering his motion under Fed.R.Crim.P. 35(b) for reduction of sentence.  The defendant submitted certification by the district court that it is inclined to grant the motion.   See United States v. Sanzo, 831 F.2d 671, 672 (6th Cir.1987);  United States v. Ellsworth, 814 F.2d 613, 614 (11th Cir.1987) (per curiam).


2
It is, therefore, ORDERED that the motion to remand is granted.